Hamerslby, J.
The word “family” is one of variable meaning; and when used in a will as descriptive of the beneficiaries of a legacy, its legal import will be determined by the intention of the testator expressed in the language of the whole instrument, read in the light of relevant circumstances existing at the time of execution. Smith v. Wildman, 37 Conn. 384; Wood v. Wood, 63. id. 317; St.John, Admr., v. Dann, 66 id. 401, 405. This will, evidently the product of an intelligent although quite unlettered person, contains nineteen briefly expressed bequests, of which all but two are to the brother and sisters, and nephews and nieces of the testator. His next in kin were one brother and three sisters. His gift to the brother is “ to my brother and wife; ” to the sister who had a husband, “ to my sister and husband; ” to the two sisters whose husbands do not appear to have been *422living, the gift is “ to my sister; ” to three nephews and one niece who do not appear to have had any family, the gift is “to my nephew; ” to one niece whose husband is not living, the gift is “ to Eliza White and boys; ” to five nephews and three nieces who have families, the gift is “ to my nephew and family.” Of these eight nephews and nieces, two had a wife and no children, and the others a wife or husband and one or more children. In the case of one niece, one of six children was of age, and in the case of one nephew two of six children were of age; all the other children were minors. It does not appear whether the children of age continued to live with their parents, or whether they were of age at the time the will was made, three years before the testator’s death. These gifts “to my nephew and family” range in amount from one thousand to seventeen hundred dollars.
The primary meaning of “ family ” is the assembly of persons under the rule of the head of one household, including wife, children, and slaves or servants; but the word is frequently used in common speech without reference to an established household, and merely for the purpose of indicating the individuals related as husband and wife, or parents and children. We think it clear that the testator used the word in the latter sense, and intended each gift “ to. my nephew and family,” to be divided equally between the individuals of the family: Husband, wife and children. Nothing appears to except these legacies from the general rule that a will speaks from the death of the testator; therefore the children who were unborn at that time do not share in the legacies. Gold v. Judson, 21 Conn. 616, 622; Jones’s Appeal, 48 id. 60, 67.
The sisters of the testator who were citizens of Great Britain, do not come within any provision of the statute enabling an alien to inherit real estate. General Statutes, § 15 et seq. Therefore the remainders in the Chestnut street house and the farm, given by the will to the testator’s heirs, vest in the brother and sister who are citizens of this State. 1 Swift’s Dig. 157; Evans’ Appeal, 51 Conn. 485. The stock, how*423ever, is personal estate, and the alien sisters can share in this gift.
The devise to his brother Thomas and wife, of the house No. 30 Baltic street, is effectual to transfer any interest the testator had in the land and mortgage debt; such was his plain intention, and it is not defeated because expressed in language that covers a greater interest than he had to give. The validity of the debt cannot be determined on this application.
The bequest of five hundred dollars to the “ Second Congregational Church” is an absolute gift, and the description, in connection with the facts found, is sufficient to identify the “Second Congregational Society,” of Norwich as the legatee. Bristol v. Ontario Orphan Asylum, 60 Conn. 472.
The Superior Court is advised to render judgment settling the construction of the will in respect to the questions asked, as follows: 1. Each bequest to a person named and “family,” is shared equally by the members of the family, i. e., husband, wife and children, if any, living at the time of the testator’s death. .2. The remainders in the Chestnut street house and the farm, vest in the brother Thomas Crosgrove and the sister Eliza C. Atchison. The stock, after the termination of the life use, goes to the brother and three sisters. 3. The bequest to the Second Congregational Church, vests an absolute title in the Second Congregational Society of Norwich. 4. The devise of the Baltic street house, transfers to Thomas Crosgrove and wife any interest the testator may have had in the laird and mortgage debt.
In this opinion the other judges concurred.